DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 and 11-21 are presently under consideration, where claim 10 remains cancelled by applicant’s amendments to the claims filed with the response dated 26 January 2022.
Applicant’s amendments to the claims have overcome the prior art rejections of record, and these rejections are therefore withdrawn.

Reasons for Allowance
Claims 1-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Barba (US 2011/0248137) discloses a modular solar panel assembly in Figs. 1-6 having pair of side rails formed by side frames 18 with attachment frames 14 of frame 12 with center frames 20 extending therebetween consider capable of functioning as the claimed first handle member and second handle member as the prior art of Brady et al (US 2016/0254774) teaches where a frame (mounting unit 100) for mounting a solar panel comprises cutouts including hand grips 22, hand holds 24, 42 
Where the claimed invention distinguishes over the prior art of record is in reciting the limitations “wherein a lowermost surface of the first and second handle members is positioned vertically higher than a lowermost surface of the mounting rails” which is not recited by the prior art of record, and one having ordinary skill in the art at the time of the invention would not have found sufficient motivation in the prior art of record to modify the modular solar panel of Barba to include this feature. As such, claim 1 and it’s dependent claims 2-9 and 11-21 are found allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726